Order entered January 19, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00028-CR

                               STACEE WOFFORD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-52420-W

                                           ORDER
       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it within TEN DAYS of the date of this order. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We DIRECT the Clerk of the Court to send copies of this order to the Honorable Tracy

Holmes, Presiding Judge, 363rd Judicial District Court, and counsel for appellant and the State.


                                                      /s/   ADA BROWN
                                                            PRESIDING JUSTICE